Case 8:20-cv-02005-TPB-AEP Document 34-2 Filed 10/05/20 Page 1 of 2 PageID 369




    DIVISION 1. -GENERALLY

    Sec. 74-61. - Chief correctional officer,

    (a)     Legislative authority. This section is adopted pursuant to F, S, §§ 30. 15, 951,06(1), and 951.061.
    (b)     Designation of chief correctional officer
           (1)    As provided for in F. S. § 951, 06, the Pinellas County sheriff is hereby designated as the chief
                 correctional officer.

           (2)    The Pinellas County sheriff shall appoint such officers as deemed necessary to assist in the
                 operation of the county jails.
          (3)     The Pinellas County sheriff shall enforce all existing state laws, federal laws, and administrative
                 rules concerning the operation and maintenance of the county jails.
          (4)      The Pinellas County sheriff shall include salaries for correctional officers in the annual
                 proposed budget of expenditures for the maintenance and operation of the county jails as
                 provided in F. S. § 30. 49. The salaries for correctional officers shall be paid from the general
                 revenue fund of the county

   (Ord. No. 11-05, §2, 2-22-11)

   Sec. 74-62. - Jail operations.

   (a)     Legislative authority. This section is adopted pursuant to F. S. §§ 901.35, 951 15, 951.21, 951.23
          and 951. 25.
   (b)     Jail operations.
          (1)     The Pinellas County sheriff shall operate and maintain county jails.
          (2)     The Pinellas County sheriff shall include costs of medical care, treatment, hospitalization and
                 transportation of arrestees in his annual proposed budget of expenditures for the maintenance
                 and operation of the county jails and shall assume the county's responsibility for medical
                 expenses as provided for in F. S. § 901. 35, and indemnify and defend the county for any actions
                 brought against the county for payment of costs of medical care, treatment, hospitalization and
                 transportation of arrestees, as provided for in F, S. § 901. 35, The costs of such care, treatment,
                 hospitalization and transportation shall be paid out of the sheriffs budget from the general
                 revenue fund of the county.
          (3)     The Pinellas County sheriff shall inform the county administrator of any request for proposal
                 reviews involving major jail services,
   (c)    Prisoner credit.
          (1)     As provided for in F. S. § 951. 15, Pinellas County sheriff shall provide a credit to working county
                 prisoners for fines and costs adjudged by a court of the Sixth Judicial Circuit of Florida.
          (2)    The amount provided in credit shall be designated as provided for in F. S. § 951. 15.
   (d)    Gain time.
          (1)     As provided for in F. S. § 951.21, the county commission authorizes commutation of time for
                 good conduct of county prisoners.
          (2)    Deduction for good conduct shall be made as provided for in F. S. § 951, 21(1).
          (3)     Gain time earned by a county prisoner shall be forfeited by the Pinelias County Sheriff acting
                 by designation of the county commission for violation of any law of the state. A county prisoner
                 shall retain all rights provided for under the Pinellas County Sheriff's Office Standard Operatin
                                                                                                                EXHIBIT
                                                                                                                   r
Case 8:20-cv-02005-TPB-AEP Document 34-2 Filed 10/05/20 Page 2 of 2 PageID 370




               Procedures for Disciplinary Reports and Hearings (see Exhibit A), as amended from time to
               time with approval of the county commission, prior to forfeiture of gain time.
   (e)    Sate of goods by county prisoners.
         (1)   As provided for in F. S. § 951.25, the county commission authorizes the Pinellas County sheriff
               to establish rules for the sale to the public of any items manufactured, processed, grown or
               produced by county prisoners.
         (2)    Sale of any items as provided for above shall be conducted in a manner consistent with the
               rules set forth by the Pinellas County sheriff

   (Ord. No. 11-05, §3, 2-22-1 l;0rd, No. 11-37, § 1, 9-27-11)

   Sees. 74-63—74-75. - Reserved,
